Exhibit 10.4
REDWOOD TRUST, INC.
AMENDED AND RESTATED 2014 INCENTIVE AWARD PLAN


PERFORMANCE AWARD AGREEMENT (CASH – PERFORMANCE-VESTING)


        This Performance Award Agreement (Cash) (the “Award Agreement”) is made
effective as of August 5, 2020 (the “Grant Date”), between Redwood Trust, Inc.,
a Maryland corporation (the “Company”) and [_______] (the “Participant”).
         WHEREAS, the Company maintains the Redwood Trust, Inc. 2014 Incentive
Award Plan (the “Plan”), which provides for the issuance of Performance Awards
(as defined in the Plan); and
        WHEREAS, all capitalized terms used herein without definition shall have
the meanings ascribed to such terms in the Plan or Exhibit A attached hereto.
        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Participant and the Company do hereby agree as follows:
        1. Grant of Award.
(a) For good and valuable consideration, effective as of the date hereof, the
Company hereby grants to the Participant a Performance Award (the “Award”) upon
the terms and conditions set forth in this Award Agreement (including any
exhibits attached hereto).
(b) The amount of the Award (the “Award Amount”) shall be $[______].
2. Vesting of Award.
(a)General Vesting. Subject to Sections 2(b), 2(c), 4 and 5 hereof, the Award
shall vest as follows. The date on which an Award, or portion thereof, vests is
referred to as a “Vesting Date”. The portion of the Award that is earned based
on the achievement of the Performance Goals during the Performance Period, as
described in Exhibit A attached hereto, shall vest on August 4, 2023, subject to
the Participant’s continued employment through such Vesting Date.


(b)Qualifying Termination.


(i) If the Participant experiences a Qualifying Termination during the
Performance Period other than a Termination of Service as an Employee by the
Company without Cause, the Award shall remain outstanding and eligible to vest
on the last day of the Performance Period, based on the actual achievement of
the Performance Goals during the Performance Period, as described in Exhibit A
attached hereto. If the Participant experiences a Qualifying Termination during
the Performance Period that is a Termination of Service as an Employee by the
Company without Cause, then (x) the Award Amount shall be reduced on a pro-rated
basis to reflect the number of days of employment completed during the period
beginning on the first day of the Performance Period, divided by (y) 1,095 (or,
if less, the number of days in the Performance Period) and (y) the Award shall
remain outstanding and eligible to vest on the last day of the Performance
Period based on such prorated Target Award Amount and the actual achievement of
the Performance Goals during the Performance Period, as described in Exhibit A
attached hereto.





--------------------------------------------------------------------------------





(iii) For purposes of this Award Agreement, a “Qualifying Termination” means a
Termination of Service as an Employee by the Company without Cause or due to the
Participant’s death or Disability. In addition, a “Qualifying Termination” means
a Termination of Service as an Employee (i) prior to a Change in Control by the
Participant for Good Reason, but only if the Participant is party to an
employment agreement with the Company that contains a definition of Good Reason
or (ii) on or following a Change in Control for Good Reason (regardless of
whether the Participant is party to an employment agreement with the Company
that contains a definition of Good Reason).


(iv) For purposes of this Award Agreement, “Cause” shall have such meaning
defined in the Participant’s employment agreement with the Company or, if no
such agreement exists or does exist but does not contain such a definition,
shall mean (i) the Participant’s material failure to substantially perform the
reasonable and lawful duties of his or her position for the Company, which
failure shall continue for thirty (30) days after written notice thereof by the
Company to the Participant; (ii) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the Participant’s part in
respect of the performance of his or her duties, his or her fiduciary
obligations or otherwise relating to the business of the Company; (iii) the
habitual or repeated neglect of the Participant’s duties; (iv) the Participant’s
conviction of a felony; (v) the Participant’s theft or embezzlement, or
attempted theft or embezzlement, of money or tangible or intangible assets or
property of the Company or its employees, customers, clients, or others having
business relations with the Company; (vi) any act of moral turpitude by the
Participant injurious to the interest, property, operations, business or
reputation of the Company; or (vii) the Participant’s unauthorized use or
disclosure of trade secrets or confidential or proprietary information
pertaining to the Company’s business.


(v) For purposes of this Award Agreement, “Disability” shall mean the
Participant is “disabled” within the meaning of Section 409A of the Code.


(vi) For purposes of this Award Agreement, “Good Reason” shall have such meaning
defined in the Participant’s employment agreement with the Company or, if no
such agreement exists or does exist but does not contain such a definition,
shall mean the occurrence, without the Participant’s express written consent, of
any one or more of the following events: (i) a material reduction in the
Participant’s base salary or wages or a material reduction by the Company in the
value of the Participant’s total compensation package (salary, wages, bonus
opportunity, equity incentive award opportunity and benefits) if such a
reduction is not made in proportion to an across-the-board reduction for all
similarly-situated service providers of the Company; or (ii) the relocation of
the Participant’s principal Company office to a location more than twenty-five
(25) miles from its location as of the date hereof, except for required travel
on the Company’s business to the extent necessary to fulfill the Participant’s
obligations to the Company. Notwithstanding the foregoing, the Participant will
not be deemed to have resigned for Good Reason unless (1) the Participant
provides the Company with written notice setting forth in reasonable detail the
facts and circumstances claimed by the Participant to constitute Good Reason
within ninety (90) days after the date of the occurrence of any event that you
know or should reasonably have known to constitute Good Reason, (2) the Company
fails to cure such acts or omissions within thirty (30) days following its
receipt of such notice, and (3) the effective date of the Participant’s
termination for Good Reason occurs no later than thirty (30) days after the
expiration of the Company’s cure period.



--------------------------------------------------------------------------------





(c) Change in Control. In the event of a Change in Control, the Award (or
portion thereof) that remains outstanding as of immediately prior to such Change
in Control will be treated in accordance with Exhibit A attached hereto.
        3. Payment of Award. Any Award or portion thereof that vests in
accordance with Section 2 hereof shall be paid to the Participant within 60 days
following the applicable Vesting Date. The Award, or portion thereof, that
becomes payable pursuant to the terms of the Plan and this Award Agreement shall
be payable in cash.
4. Forfeiture. If the Participant incurs a Termination of Service prior to an
applicable Vesting Date for any reason other than a Qualifying Termination, the
Award, to the extent not theretofore vested), will thereupon automatically be
forfeited, terminated and cancelled, and the Participant shall forfeit all
right, entitlement and interest thereto and in such unvested Award, or portion
thereof. Any portion of the Award that is not earned due to the failure by the
Company to achieve the Performance Goals (in whole or in part) during the
Performance Period, as described in Exhibit A attached hereto, shall
automatically be forfeited by the Participant as of the last day of the
Performance Period, and the Participant’s rights in any such portion of the
Award shall thereupon lapse and expire.
        5. Adjustments. The Performance Goals shall be subject to adjustment as
set forth in this Award Agreement and the Plan.
        6. At-Will Employment. This Award Agreement is not an employment
contract and nothing in this Award Agreement shall be deemed to create in any
way whatsoever any obligation of the Participant to continue as an Employee,
Consultant or Director of the Company or on the part of the Company to continue
the employment or other service relationship of the Participant with the
Company. It is understood and agreed to by the Participant that the Award and
participation in the Plan does not alter the at-will nature of the Participant’s
relationship with the Company (subject to the terms of any separate employment
agreement the Participant may have with the Company). The at-will nature of the
Participant’s relationship with the Company can only be altered by a writing
signed by both the Participant and the Chief Executive Officer or the President
of the Company.
        7. Notices. Any notice required or permitted under this Award Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the
Participant either at the Participant’s address set forth below or such other
address as the Participant may designate in writing to the Company, and to the
Company: Attention: General Counsel, at the Company’s address or such other
address as the Company may designate in writing to the Participant.
        8. Failure to Enforce Not a Waiver. The failure of the Company to
enforce at any time any provision of this Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
        9. Restrictive Covenants; Arbitration. The Participant agrees and
acknowledges that the Participant’s right to receive and retain the Award and
any payments hereunder is subject to and conditioned upon the Participant’s
continued compliance with the restrictive covenants contained in Exhibit B
attached hereto. In addition, the Participant agrees and acknowledges that any
dispute arising with respect to this Award and this Award Agreement will be
subject to the Alternative Dispute Resolution provisions set forth in an
Employment and Confidentiality Agreement by and between the Participant and the
Company.
10. Existing Agreements. This Award Agreement does not supersede nor does it
modify any existing agreements between the Participant and the Company.



--------------------------------------------------------------------------------





11. Incorporation of Plan; Deferred Compensation Plan. The Plan is incorporated
by reference and made a part of this Award Agreement, and this Award Agreement
is subject to all terms and conditions of the Plan as in effect from time to
time. This Award shall not constitute Compensation for purposes of the Company’s
Executive Deferred Compensation Plan, as amended.
12. Amendments. This Award Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto.
13. Withholding. The Company shall withhold, or cause to be withheld,
compensation otherwise vesting or issuable under this Award in satisfaction of
any applicable withholding tax obligations. To the extent that any Federal
Insurance Contributions Act tax withholding obligations arise in connection with
the Award prior to the applicable vesting date, the Administrator shall
accelerate the payment of a portion of the Award sufficient to satisfy (but not
in excess of) such tax withholding obligations and any tax withholding
obligations associated with any such accelerated payment, and the Administrator
may withhold such amounts in satisfaction of such withholding obligations.
14. Section 409A. Notwithstanding anything to the contrary in this Award
Agreement, this Award Agreement is intended to comply with or be exempt from
Section 409A of the Code and this Award Agreement and the Plan shall be
interpreted in a manner consistent with such intent. Notwithstanding anything to
the contrary in this Award Agreement, no amounts shall be paid to the
Participant under this Award Agreement during the six (6)-month period following
the Participant’s “separation from service” (within the meaning of Section 409A
of the Code) to the extent that the Administrator determines that the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code) at the time of such separation from service and that paying such amounts
at the time or times indicated in this Award Agreement would be a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code. If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such six (6)-month period (or such earlier
date upon which such amount can be paid under Section 409A of the Code without
being subject to such additional taxes), the Company shall pay to the
Participant in a lump-sum all amounts that would have otherwise been payable to
the Participant during such six (6)-month period under this Award Agreement.
15. Performance-Based Compensation. This Award is not intended to constitute
qualified performance-based compensation for purposes of the Plan or Section
162(m) of the Code.
16. Miscellaneous.
(a)Governing Law. The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Award Agreement regardless of the law that might be applied under
principles of conflicts of laws.
(b)Counterparts. This Award Agreement may be executed in any number of
counterparts, any of which may be transmitted by facsimile or e-mail, and each
of which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same instrument.
(c)Entire Agreement. This Award Agreement, including the exhibits attached
hereto, constitutes the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties hereto.



--------------------------------------------------------------------------------



(d)Headings. The headings contained in this Award Agreement are for the
convenience of the parties only. They are not operative terms of this Award
Agreement, and are not intended to define or limit in any way the terms of this
Award Agreement.


[Signature page follows]










--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as
of the date and year first above written.


REDWOOD TRUST, INC.  PARTICIPANT




By:        
Its:  [Name]
          
         














--------------------------------------------------------------------------------











EXHIBIT A



--------------------------------------------------------------------------------



PERFORMANCE GOALS


The actual Award Amount that is earned hereunder shall be determined based on
the achievement of relative total shareholder return performance goals during
the Performance Period, as set forth below. The Award Amount that is earned in
accordance with the terms below shall vest in accordance with Section 2 of the
Award Agreement.


The “Performance Period” shall be the period beginning on (and including) August
5, 2020 and ending on (and including) the earlier of August 4, 2023 and the date
of consummation of a Change in Control. The “Eligible Award Amount” shall be
equal to the Award Amount, multiplied by the percentage corresponding to the
Company’s Relative TSR during the Performance Period, determined in accordance
with the table below.

Relative TSR (X)
Percentage of Target Award Amount
that is Earned
X < 60th percentile
0%
60th percentile ≤ X < 65th percentile
80%
65th percentile ≤ X < 70th percentile
120%
70th percentile ≤ X < 75th percentile
160%
75th percentile ≤ X < 80th percentile
200%
80th percentile ≤ X < 85th percentile
240%
85th percentile ≤ X < 90th percentile
280%
90th percentile ≤ X < 95th percentile
320%
95th percentile ≤ X < 100th percentile
360%
X = 100th percentile
400%

If the Company’s actual performance results falls between two goals on the
table, the percentage of the Target Award Amount that is earned shall not be
determined on a straight-line, mathematical interpolation between the applicable
amounts.


Change in Control


Notwithstanding the foregoing, in the event that a Change in Control occurs and
the Participant either (i) remains in continuous employment until immediately
prior to such Change in Control or (ii) experienced a Termination of Service as
an Employee prior to such Change in Control and the Award Amount not subject to
forfeiture in connection with such termination under Section 4 of the Award
Agreement, then the Performance Period will end upon such Change in Control, and
the amount of Eligible Award Amount will be determined by reference to the
Company’s actual Relative TSR achieved during the shortened Performance Period.


Vesting (Change in Control): If the Performance Period ends due to the
occurrence of a Change in Control and:


(i) the Participant remains in continuous employment until the date of such
Change in Control, then the Eligible Award Amount that becomes eligible for
vesting due to the Change in Control shall remain outstanding and eligible to
vest on August 4, 2023, subject only to continued employment through such date.
However, if the Participant experiences a Qualifying Termination upon or
following such Change in Control but prior to or on August 4, 2023, then the
Eligible Award Amount shall vest as of such Qualifying Termination; or



--------------------------------------------------------------------------------





(ii) the Participant experienced a Qualifying Termination prior to the date of
the Change in Control, then the Eligible Award Amount that becomes eligible for
vesting due to the Change in Control shall vest immediately prior to such Change
in Control.

Certain Defined Terms


“Comparator Group Companies” means only those entities that are set forth on
Schedule I attached hereto (collectively, the “Comparator Group”); provided,
however, that if a Comparator Group Company is acquired or otherwise ceases to
have a class of equity securities that is both registered under the Securities
Exchange Act of 1934 and actively traded on a U.S. public securities market,
such Comparator Group Company will be removed from the Comparator Group.


“Dividend Reinvestment Factor” shall mean, with respect to the Company and a
designated period of time, the number of shares of Common Stock that would have
been acquired from the reinvestment of cash dividends, if any, which have been
declared to all or substantially all holders of the outstanding shares of Common
Stock with a record date during such designated period of time, with respect to
one share of Common Stock outstanding on the first day of such designated period
of time. Such number of shares shall be determined cumulatively, for each cash
dividend declared with a record date during such designated period of time
(beginning with the first such cash dividend with a record date during such
designated period of time and continuing chronologically with each such
subsequent cash dividend declared with a record date during such designated
period of time (and in each case other than the first such cash dividend, taking
into account any increase in shares resulting from the application of this
formula to the chronologically immediately preceding cash dividend)), by
multiplying (i) the applicable number of shares of Common Stock immediately
prior to the record date of such cash dividend (which in the case of the first
such cash dividend declared with a record date during such designated period of
time shall be one) by (ii) the per share amount of such cash dividend and
dividing the product by the Fair Market Value per share of Common Stock on the
ex-dividend date with respect to such dividend. With respect to a Comparator
Group Company, Dividend Reinvestment Factor shall be determined in a manner
consistent with the foregoing, but in respect of such Comparator Group Company’s
common stock.


“Per Share Price” means, with respect to the Company and any Comparator Group
Company, the average of the closing prices of the applicable company’s common
stock during the sixty (60) consecutive trading days ending on the day prior to
the Valuation Date, adjusted to reflect the reinvestment of any cash dividends
declared to all or substantially all holders of the outstanding shares of such
company’s common stock with a record date during the calculation period;
provided, however, that for purposes of calculating the Company’s Per Share
Price in the event of a Change in Control, the Per Share Price shall be the
price per share of Common Stock paid in connection with such Change in Control
or, to the extent that the consideration in the Change in Control transaction is
paid in stock of the acquiror or its affiliate, then, unless otherwise
determined by the Administrator (including in connection with valuing any shares
that are not publicly traded), Per Share Price shall mean the value of the
consideration paid per share of Common Stock based on the average of the closing
trading prices of a share of such acquiror stock on the principal exchange on
which such shares are then traded for each trading day during the five
consecutive trading days ending on and including the date on which a Change in
Control occurs.


“Relative TSR” means, with respect to the Performance Period, the Company’s TSR,
as a percentile with respect to the range of TSRs of each of the Comparator
Group Companies.





--------------------------------------------------------------------------------



“TSR” means, for the Performance Period, the Company’s or a Comparator Group
Company’s cumulative total shareholder return (rounded to the nearest
hundredth), expressed as a percentage, determined as the quotient obtained by
dividing:


(A) the sum of:


(x) the Per Share Price as of the Valuation Date, plus


(y) the Per Share Price as of the Valuation Date multiplied by the Dividend
Reinvestment Factor with respect to the Performance Period,


by,


(B) the Per Share Price as of the first day of the Performance Period, which, in
the case of the Company is $[______]1, and, in the case of a Comparator Group
Company, is the amount set forth on Schedule I hereto under the heading “Initial
Per Share Price”.


Notwithstanding the foregoing, the Committee shall make appropriate adjustments
in calculating TSR to reflect any dividends which may be declared or have a
record date during the sixty (60) consecutive trading days prior to the end of
the Performance Period, as determined by the Committee in its sole discretion.


In addition, TSR for a Comparator Group Company will be deemed to be negative
one hundred percent (minus 100%) if the Comparator Group Company (i) files for
bankruptcy, reorganization or liquidation under any chapter of the U.S.
Bankruptcy Code; (ii) is the subject of an involuntary bankruptcy proceeding
that is not dismissed within thirty (30) days; or (iii) is the subject of a
stockholder approved plan of liquidation or dissolution.


“Valuation Date” means August 4, 2023; provided, however, that in the event of a
Change in Control that occurs prior to August 4, 2023, the Valuation Date shall
mean the date of the Change in Control.





1 [Insert closing price of RWT common stock on grant date.]



--------------------------------------------------------------------------------



SCHEDULE I


COMPARATOR GROUP COMPANIES
Comparator Group Company:
Initial Per Share Price:


[insert list of S&P 600 SmallCap Financials Index constituents as of grant date]




[to be inserted]2

















2 [Insert closing price of common stock on grant date.]



--------------------------------------------------------------------------------



EXHIBIT B
RESTRICTIVE COVENANTS


1. Non-Disparagement. While providing services to the Company and thereafter,
the Participant agrees not to make negative comments or statements about, or
otherwise criticize or disparage, in any format or through any medium, the
Company or any entity controlled by, controlling or under common control with
the Company (“Affiliates”) or any of the officers, directors, managers,
employees, services, operations, investments or products of the Company or any
of its Affiliates. For purposes of the foregoing sentence, disparagement shall
include, but not be limited to, negative comments or statements intended or
reasonably likely to be harmful or disruptive to a person’s or entity’s
respective business, business reputation, business operations, or personal
reputation.


2. Non-Solicitation. While providing services to the Company and, for a period
of one (1) year thereafter, the Participant shall not directly or indirectly
solicit, induce, or encourage any employee or consultant of any member of the
Company and its subsidiaries or Affiliates to terminate their employment or
other relationship with the Company and its Affiliates or to cease to render
services to any member of the Company and its subsidiaries or Affiliates and the
Participant shall not initiate discussion with any such person for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity. While providing services to the Company and
thereafter, the Participant shall not use any trade secret of the Company or its
subsidiaries or Affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with any member of the Company and
its subsidiaries or Affiliates to terminate its relationship therewith or
transfer its business from any member of the Company and its subsidiaries or
Affiliates and the Participant shall not initiate discussion with any such
person for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.

3. Confidentiality. The Participant shall keep secret and retain in the
strictest confidence all confidential, proprietary and non-public matters,
tangible or intangible, of or related to the Company, its stockholders,
subsidiaries, affiliates, successors, assigns, officers, directors, attorneys,
fiduciaries, representatives, employees, licensees and agents including, without
limitation, trade secrets, business strategies and operations, seller,
counterparty and customer lists, manufacturers, vendors, material suppliers,
financial information, personnel information, legal advice and counsel obtained
from counsel, information regarding litigation, actual, pending or threatened,
research and development, identities and habits of employees and agents and
business relationships, and shall not disclose them to any person, entity or any
federal, state or local agency or authority, except as may be required by law;
provided that, in the event disclosure is sought as a result of any subpoena or
other legal process initiated against the Participant, the Participant shall
immediately give the Company’s General Counsel written notice thereof in order
to afford the Company an opportunity to contest such disclosure (such notice to
be delivered to: Redwood Trust, Inc., One Belvedere Place, Suite 300, Mill
Valley, CA, 94941, Attn: General Counsel).


4. Exceptions. Nothing herein shall prohibit or restrict the Participant from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization, or the Company’s Human
Resources, Legal, or Compliance Departments; (iii) testifying, participating in
or otherwise assisting in a proceeding relating to an alleged violation of the
Sarbanes-Oxley Act of 2002, any federal, state or municipal law relating to
fraud or any rule or regulation of any self-regulatory organization; or (iv)
filing a charge with, reporting possible violations to, or participating or
cooperating with the Securities and Exchange Commission or any other federal,
state or local regulatory body or law enforcement agency (each a “Governmental





--------------------------------------------------------------------------------



Agency”). Nothing herein shall be construed to limit the Participant’s right to
receive an award for any information provided to a Governmental Agency in
relation to any whistleblower, anti-discrimination, or anti-retaliation
provisions of federal, state or local law or regulation. In addition,
notwithstanding the foregoing obligations, pursuant to 18 U.S.C. § 1833(b), the
Participant understands and acknowledges that the Participant shall not be held
criminally or civilly liable under any U.S. federal or state trade secret law
for the disclosure of a trade secret that is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal and protected
from public disclosure. Nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by 18 U.S.C. § 1833(b).





